DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 30 July 2020.
Claims 1 – 14 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 9,254,562 B2), hereinafter Furusawa, in view of Koeder (US 9,007,007 B2).

Regarding claim 1, Furusawa discloses a hand-held impact tool (101, fig. 1), comprising: a motor (111, fig. 1); a driving mechanism (113, 117, fig. 1) configured to operate by power of the motor (111) in a selected mode, the selected mode being selected one of a plurality of modes including a first mode for performing at least motion of rotationally driving a tool accessory (119, fig. 1) around a driving axis (Col. 4, ll. 32 – 39) and a second mode for performing only motion of linearly driving the tool accessory (119) along the driving axis (Col. 4, ll. 20 – 31); a tool body (103, fig. 1) that houses the motor (111) and the driving mechanism (113, 117); a main handle (109, fig. 1) connected to the tool body (103) and including a grip part to be held by a user (Col. 4, ll. 4 – 6); a first detection part (181, 187, fig. 5) configured to detect the selected mode (Col. 9, ll. 42 – 50 describes the operation of detecting mechanism 181 wherein when the mode switching dial 163 is placed in the normal hammer mode position or hammer drill mode position, the microswitch 187 is turned off, and col. 11, l. 57 – col. 12, l. 9 describes while the hammer drill is explained which is capable of switching between hammer mode and hammer drill mode, but the invention can also be applied to a hammer drill which provides a drill mode in which the hammer bit 119 is caused only to rotate in the circumferential direction wherein detecting mechanism 181 would detect the additional mode by adding an additional recess in circumferential surface 183a.  Thus, detecting mechanism is configured to detected the first mode or the drill mode and the second mode or the hammer mode depending on the position of the mode switching dial 163 and when the microswitch 187 is turned off); and a control part (189, fig. 1) configured to control operation of the impact tool (101, fig. 1) based on detection results of the first detection part (181) (Col. 10, ll. 7 – 10).
Furusawa does not explicitly disclose a tool body configured such that an auxiliary handle is removably attached thereto; a second detection part configured to detect whether or not the auxiliary handle is attached to the tool body; and a control part configured to control operation of the impact tool based on detection results the second detection part.
Koeder teaches a tool body (2, fig. 1) configured such that an auxiliary handle (7, fig. 1) is removably attached thereto; a second detection part (9, fig. 1) configured to detect whether or not the auxiliary handle (7) is attached to the tool body (2) (Col. 3, ll. 35 – 37); and a control part (10, fig. 1) configured to control operation of the impact tool (1) based on detection results the second detection part (10) (Col. 3, ll. 37 – 39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by Furusawa, with a tool body configured such that an auxiliary handle is removably attached thereto; a second detection part configured to detect whether or not the auxiliary handle is attached to the tool body; and a control part configured to control operation of the impact tool based on detection results the second detection part., as taught by Koeder, with the motivation to provide an auxiliary handle allowing the user to better stabilize the hand-held impact during operation and to prevent that the maximum torque of the hand-held impact tool from being delivered when the user holds the auxiliary handle incorrectly or the auxiliary handle is not connected to the hand-held impact tool, which entails the risk that the reaction or support forces during the machining of the workpiece are unable to be absorbed by the user (Col. 2, ll. 8 – 27).

Regarding claim 2, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
Furusawa does not explicitly discloses the control part is configured to drive the motor at a lower speed when the selected mode is the first mode and the auxiliary handle is not attached to the tool body than when the selected mode is the first mode and the auxiliary handle is attached to the tool body.
However, Koeder teaches the control part (10, fig. 1) is configured to drive the motor (3, fig. 1) at a lower speed when the auxiliary handle (7, fig. 1) is not attached to the tool body (2, fig. 1) than when the auxiliary handle (7) is attached to the tool body (2) (Col. 3, ll. 49 – 55 describes when the auxiliary handle 7 is not attached to the tool body 2, the drive motor is restricted to a lower torque level wherein col. 3, ll. 35 – 44 describes when the auxiliary handle 7 is attached to the tool body 2, the drive motor is driven at the maximum torque level.  Koeder implies these operations depend only on the non-attachment/attachment of the auxiliary handle wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Koeder and the invention of Furusawa, these operations would depend only on the non-attachment/attachment of the auxiliary handle regardless whether the selected mode of the invention of Furusawa is in the first mode or the second mode.  Thus, the modified control part 10 of Furusawa/Koeder would be configured to drive the motor at a lower speed when the selected mode is the first mode or the second mode and the auxiliary handle is not attached to the tool body than when the selected mode is the first mode or the second mode and the auxiliary handle is attached to the tool body – as described in Koeder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control part, as disclosed by the modified Furusawa, with the control part is configured to drive the motor at a lower speed when the selected mode is the first mode and the auxiliary handle is not attached to the tool body than when the selected mode is the first mode and the auxiliary handle is attached to the tool body, as taught by Koeder, with the motivation to increase the operating safety for handheld machine tools equipped with a mountable supplementary handle (Col. 1, ll. 26 – 28) by limiting the drive torque output by the motor when the auxiliary handle is not mounted on the housing (Col. 1, ll. 36 – 39).

Regarding claim 4, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
Furusawa does not explicitly disclose the control part is configured to when the selected mode is the first mode and the auxiliary handle is not attached to the tool body, drive the motor at a rotation speed not exceeding a limit speed, and when the selected mode is the first mode and the auxiliary handle is attached to the tool body, be allowed to drive the motor at a rotation speed exceeding the limit speed.
However, Koeder teaches the control part (10, fig. 1) is configured to when the auxiliary handle (7, fig. 1) is not attached to the tool body (2, fig. 1), drive the motor (3, fig. 1) at a rotation speed not exceeding a limit speed, and when the auxiliary handle (7) is attached to the tool body (2), be allowed to drive the motor (3) at a rotation speed exceeding the limit speed (Col. 3, ll. 49 – 55 describes when the auxiliary handle 7 is not attached to the tool body 2, the drive motor is restricted to a lower torque level wherein the examiner deems this lower torque level as the claimed, “a limit speed”. Col. 3, ll. 35 – 44 describes when the auxiliary handle 7 is attached to the tool body 2, the drive motor is driven at the maximum torque level wherein the examiner deems this maximum torque level as rotation speed exceeding the limit speed.  Koeder implies these operations depend only on the non-attachment/attachment of the auxiliary handle wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Koeder and the invention of Furusawa, these operations would depend only on the non-attachment/attachment of the auxiliary handle regardless whether the selected mode of the invention of Furusawa is in the first mode or the second mode.  Thus, the modified control part 10 of Furusawa/Koeder would be configured to when the selected mode is the first mode or the second mode and the auxiliary handle is not attached to the tool body, drive the motor at a rotation speed not exceeding a limit speed, and when the selected mode is the first mode or the second mode and the auxiliary handle is attached to the tool body, be allowed to drive the motor at a rotation speed exceeding the limit speed– as described in Koeder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control part, as disclosed by the modified Furusawa, with the control part is configured to when the selected mode is the first mode and the auxiliary handle is not attached to the tool body, drive the motor at a rotation speed not exceeding a limit speed, and when the selected mode is the first mode and the auxiliary handle is attached to the tool body, be allowed to drive the motor at a rotation speed exceeding the limit speed, as taught by Koeder, with the motivation to increase the operating safety for handheld machine tools equipped with a mountable supplementary handle (Col. 1, ll. 26 – 28) by limiting the drive torque output by the motor when the auxiliary handle is not mounted on the housing (Col. 1, ll. 36 – 39).

Regarding claim 12, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
Furusawa further discloses a mode-selection member (163, fig. 1 and 183, fig. 5) configured to selectively switch to a plurality of positions corresponding to the plurality of modes (Col. 5, ll. 57 – 67), according to an external operation of a user (Col. 6, ll. 12 – 15), wherein: the first detection part (181, 187, fig. 5) is a mechanical switch (187, fig. 5) configured to be switched on and off according to a position of the mode-selection member (163, fig. 1) (Col. 8, ll. 54 – 67).
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    325
    428
    media_image1.png
    Greyscale



Regarding claim 13, Furusawa, as modified by Koeder, discloses the invention as recited in claim 12.
Furusawa further teaches a lever (185, fig. 5) disposed between the mode-selection member (163, fig. 1 and 183, fig. 5) and the first detection part (181, 187, fig. 5 – specifically 187), wherein: the mode-selection member (163, 183) is a dial supported to be turnable around a first rotation axis (A, annotated fig. 5) (Col. 6, ll. 18 – 20 and col. 8, ll. 58 – 60) and configured to selectively switch to the plurality of positions according to a turning operation (Col. 6, ll. 1 – 4), the lever (185) is biased to be held in contact with the dial (163, 183 – specifically 183) (Col. 32 – 35) and configured to be turned around a second rotation axis (B, annotated fig. 5) extending parallel to the first rotation axis (A) according to the position of the mode-selection member (163, 83) (best seen in figs. 5, 6, 7), and the first detention part (181, 187) is a microswitch (187, fig. 5) configured to be pressed and turned on when the lever is turned (Col. 8, ll. 54 – 67).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 9,254,562 B2), hereinafter Furusawa, in view of Zhou (US 2021/0187697 A1), hereinafter Zhou.

Regarding claim 1, Furusawa discloses a hand-held impact tool (101, fig. 1), comprising: a motor (111, fig. 1); a driving mechanism (113, 117, fig. 1) configured to operate by power of the motor (111) in a selected mode, the selected mode being selected one of a plurality of modes including a first mode for performing at least motion of rotationally driving a tool accessory (119, fig. 1) around a driving axis (Col. 4, ll. 32 – 39) and a second mode for performing only motion of linearly driving the tool accessory (119) along the driving axis (Col. 4, ll. 20 – 31); a tool body (103, fig. 1) that houses the motor (111) and the driving mechanism (113, 117); a main handle (109, fig. 1) connected to the tool body (103) and including a grip part to be held by a user (Col. 4, ll. 4 – 6); a first detection part (181, fig. 5) configured to detect the selected mode (Col. 9, ll. 42 – 50 describes the operation of detecting mechanism 181 wherein when the mode switching dial 163 is placed in the normal hammer mode position or hammer drill mode position, the microswitch 187 is turned off, and col. 11, l. 57 – col. 12, l. 9 describes while the hammer drill is explained which is capable of switching between hammer mode and hammer drill mode, but the invention can also be applied to a hammer drill which provides a drill mode in which the hammer bit 119 is caused only to rotate in the circumferential direction wherein detecting mechanism 181 would detect the additional mode by adding an additional recess in circumferential surface 183a.  Thus, detecting mechanism is configured to detected the first mode or the drill mode and the second mode or the hammer mode); and a control part (189, fig. 1) configured to control operation of the impact tool (101, fig. 1) based on detection results of the first detection part (181) (Col. 10, ll. 7 – 10).
Furusawa does not explicitly disclose a tool body configured such that an auxiliary handle is removably attached thereto; a second detection part configured to detect whether or not the auxiliary handle is attached to the tool body; and a control part configured to control operation of the impact tool based on detection results the second detection part.
Zhou teaches a tool body (110, fig. 1) configured such that an auxiliary handle (106, fig. 1) is removably attached thereto; a second detection part (116, fig. 1) configured to detect whether or not the auxiliary handle (106) is attached to the tool body (110) ([0047], ll. 3 – 16 describes sensors 116 configured to determine if side handle 106 is properly installed wherein the examiner interprets proper installed as whether the side handle 106 is attached to the tool body 110 of tool 100 or the side handle 106 is not attached to the tool body 110 of tool 100); and a control part ([0043], l. 4, “the control unit”) configured to control operation of the impact tool (100) based on detection results the second detection part (116) ([0047], ll. 3 – 16 describes sensors 116 provide signals whether the side handle 106 is properly installed wherein [0056] describes the processes for executing the automatic safety protocol such that if the side handle is not properly installed, the control unit prevents the tool from operating). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by Furusawa, with a tool body configured such that an auxiliary handle is removably attached thereto; a second detection part configured to detect whether or not the auxiliary handle is attached to the tool body; and a control part configured to control operation of the impact tool based on detection results the second detection part., as taught by Zhou, with the motivation to provide a safety feature that the power tool will only be functional after the controller receives an activation signal sent by the main detector if safety features such as an attached side handle is detected. 

Regarding claim 3, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
Furusawa does not explicitly disclose the control part is configured not to drive the motor when the selected mode is the first mode and the auxiliary handle is not attached to the tool body.
However, Zhou teaches the control part ([0043], l. 4, “the control unit”) is configured not to drive the motor the auxiliary handle is not attached to the tool body ([0047], ll. 3 – 16 describes sensors 116 provide signals whether the side handle 106 is properly installed wherein [0056] describes the processes for executing the automatic safety protocol such that if the side handle is not properly installed, the control unit prevents the tool from operating implying the motor of the tool is prevented from operating. Zhou further implies these operations depend on the non-attachment/attachment of the auxiliary handle wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Zhou and the invention of Furusawa, these operations would depend on the non-attachment/attachment of the auxiliary handle regardless whether the selected mode of the invention of Furusawa is in the first mode or the second mode.  Thus, the modified control part 10 of Furusawa/Zhou would be configured not to drive the motor when the selected mode is the first mode or the second mode and the auxiliary handle is not attached to the tool body – as described in Zhou).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control part, as disclosed by the modified Furusawa, with the control part is configured not to drive the motor when the selected mode is the first mode and the auxiliary handle is not attached to the tool body, as taught by Zhou, with the motivation to provide a safety feature that the power tool will only be functional after the controller receives an activation signal sent by the main detector if safety features such as an attached side handle is detected.

Regarding claim 5, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
Furusawa does not explicitly disclose the control part is configured to interrupt transmission of torque from the motor to the tool accessory when the selected mode is the first mode and the auxiliary handle is not attached to the tool body.
However, Xhou teaches the control part is configured to interrupt transmission of torque from the motor to the tool accessory when the auxiliary handle is not attached to the tool body ([0047], ll. 3 – 16 describes sensors 116 provide signals whether the side handle 106 is properly installed wherein [0056] describes the processes for executing the automatic safety protocol such that if the side handle is not properly installed, the control unit prevents the tool from operating implying the motor of the tool is prevented from operating and thus an interruption of the transmission of torque from the motor. Zhou further implies these operations depend on the non-attachment/attachment of the auxiliary handle wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Zhou and the invention of Furusawa, these operations would depend on the non-attachment/attachment of the auxiliary handle regardless whether the selected mode of the invention of Furusawa is in the first mode or the second mode.  Thus, the modified control part 10 of Furusawa/Zhou would be configured to interrupt transmission of torque from the motor to the tool accessory when the selected mode is the first mode or the second mode and the auxiliary handle is not attached to the tool body – as described in Zhou).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control part, as disclosed by the modified Furusawa, with the control part is configured to interrupt transmission of torque from the motor to the tool accessory when the selected mode is the first mode and the auxiliary handle is not attached to the tool body, as taught by Zhou, with the motivation to provide a safety feature that the power tool will only be functional after the controller receives an activation signal sent by the main detector if safety features such as an attached side handle is detected.

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa, in view of Koeder, in further view of Steurer (US 2014/0231113 A1).

Regarding claim 7, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
The modified Furusawa does not explicitly disclose a third detection part configured to detect a motion state of the tool body around the driving axis, wherein: the control part is configured to determine whether or not excessive rotation of the tool body occurs based on a detection result of the third detection part, according to a specific criterion, and the control part is configured to, when the selected mode is the first mode and the auxiliary handle is not attached to the tool body, determine according to a criterion which is lower than a criterion to be used when the selected mode is the first mode and the auxiliary handle is attached to the tool body.
However, Steurer teaches a third detection part (160, 170, fig. 1) configured to detect a motion state of the tool body around the driving axis (181, fig. 1) ([0021], ll. 15 – 18), wherein: the control part (130, fig. 1) is configured to determine whether or not excessive rotation of the tool body (112, fig. 1) occurs based on a detection result of the third detection part, according to a specific criterion ([0021], ll. 15 – 25), and the control part (130) is configured to, when the auxiliary handle is not attached to the tool body, determine according to a criterion which is lower than a criterion to be used when the auxiliary handle is attached to the tool body ([0024] describes if auxiliary handle 200 is not attached to the tool body 112, a threshold value may be set relatively low to activate the kickback protective function and if auxiliary handle 200 is attached to the tool body 112, a threshold value may be set relatively high to activate the kickback protective function.  Steurer implies these operations depend only the non-attachment/attachment of the auxiliary handle wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Steurer and the invention of Furusawa, these operations would depend on the non-attachment/attachment of the auxiliary handle regardless whether the selected mode of the invention of Furusawa is in the first mode or the second mode.  Thus, the modified control part 10 of Furusawa/Steurer would be configured to when the selected mode is the first mode or the second mode and the auxiliary handle is not attached to the tool body, determine according to a criterion which is lower than a criterion to be used when the selected mode is the first mode of the second mode and the auxiliary handle is attached to the tool body – as described in Steurer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by the modified Furusawa, with a third detection part configured to detect a motion state of the tool body around the driving axis, wherein: the control part is configured to determine whether or not excessive rotation of the tool body occurs based on a detection result of the third detection part, according to a specific criterion, and the control part is configured to, when the selected mode is the first mode and the auxiliary handle is not attached to the tool body, determine according to a criterion which is lower than a criterion to be used when the selected mode is the first mode and the auxiliary handle is attached to the tool body, as taught by Steurer, with the motivation to detect kickback events and deactivate the motor of the tool before the kickback event can injure the user.

Regarding claim 8, Furusawa, as modified by Koeder, as further modified by Steurer, discloses the invention as recited in claim 7.
The modified Furusawa further discloses the third detection part (Steurer – 160, 170, fig. 1) is a sensor configured to detect any one of speed, acceleration, angular speed and angular acceleration as an index value corresponding to the motion state (Steurer – [0021], ll. 15 – 18).

Regarding claim 9, Furusawa, as modified by Koeder, as further modified by Steurer, discloses the invention as recited in claim 8.
The modified Furusawa further discloses the control part (Steurer – 130, fig. 1) is configured to determine whether the excessive rotation occurs based on a result of comparison between a reference value and the index value or between the reference value and a value calculated based on the index value, and a first reference value to be used when the selected mode is the first mode and the auxiliary handle is not attached to the tool body is smaller than a second reference value to be used when the selected mode is the first mode and the auxiliary handle is attached to the tool body ([0024] describes if auxiliary handle 200 is not attached to the tool body 112, a threshold value may be set relatively low to activate the kickback protective function and if auxiliary handle 200 is attached to the tool body 112, a threshold value may be set relatively high to activate the kickback protective function.  Steurer implies these operations depend only the non-attachment/attachment of the auxiliary handle wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Steurer and the invention of Furusawa, these operations would depend on the non-attachment/attachment of the auxiliary handle regardless whether the selected mode of the invention of Furusawa is in the first mode or the second mode.  Thus, the modified control part 10 of Furusawa/Steurer would be configured to determine whether the excessive rotation occurs based on a result of comparison between a reference value and the index value or between the reference value and a value calculated based on the index value, and a first reference value to be used when the selected mode is the first mode of the second mode and the auxiliary handle is not attached to the tool body is smaller than a second reference value to be used when the selected mode is the first mode or the second mode and the auxiliary handle is attached to the tool body – as described in Steurer).

Regarding claim 10, Furusawa, as modified by Koeder, discloses the invention as recited in claim 1.
The modified Furusawa does not explicitly disclose the second detection part is a mechanical switch configured to be turned on in response to attachment of the auxiliary handle to the tool body.
However, Steurer teaches the second detection part (162, fig. 1) is a mechanical switch configured to be turned on in response to attachment of the auxiliary handle to the tool body ([0021], ll. 47 – 55 describes configuration sensor 162 can be mechanical and is configured to detect the attachment of the auxiliary handle 200).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by the modified Furusawa, with the second detection part is a mechanical switch configured to be turned on in response to attachment of the auxiliary handle to the tool body, as taught by Steurer, with the motivation to provide a simple, cost-effective switch over more complicated electrical switches.

Regarding claim 11, Furusawa, as modified by Koeder, as further modified by Steurer, discloses the invention as recited in claim 10.
The modified Furusawa does not explicitly disclose the tool body has a cylindrical portion configured to be fastened with a belt of the auxiliary handle, and the second detention part is a microswitch configured to be pressed and turned on when the cylindrical portion is fastened with the belt.
However, Steurer teaches the tool body (112, fig. 1) has a cylindrical portion (113, fig. 1) configured to be fastened with a belt (220, fig. 1) of the auxiliary handle (200, fig. 1), and the second detention part (162, fig. 1) is a microswitch configured to be pressed and turned on when the cylindrical portion is fastened with the belt ([0021], ll. 47 – 55 describes configuration sensor 162 can be mechanical and is configured to detect the attachment of the auxiliary handle 200).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by the modified Furusawa, with the tool body has a cylindrical portion configured to be fastened with a belt of the auxiliary handle, and the second detention part is a microswitch configured to be pressed and turned on when the cylindrical portion is fastened with the belt, as taught by Stuerer, with the motivation to provide structures on the hand-held impact tool and the auxiliary handle to attach the auxiliary handle to the hand-held impact tool to provide a simple, cost-effective switch over more complicated electrical switches

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa, in view of Zhou, in further view of Nagasaka et al. (US 2011/0025207 A1), hereinafter Nagasaka.

Regarding claim 14, Furusawa, as modified by Zhou, discloses the invention as recited in claim 1.
Furusawa further discloses a main switch (109a, fig. 1) for starting the motor (111, fig. 1) (Col. 4, ll. 37 – 39), the main switch (109a) being configured to be turned on according to an external operation of a user (Col. 7, ll. 44 – 45).
The modified Furusawa does not explicitly disclose an indication part configured to indicate information to the user, wherein: the control part is configured to cause the indication part to indicate information when the second detection part detects that the auxiliary handle is not attached to the tool body.
However, Zhou teaches an indication part (115, fig. 1) configured to indicate information to the user, wherein: the control part ([0043], l. 4, “the control unit”) is configured to cause the indication part to indicate information when the second detection part detects that the auxiliary handle is not attached to the tool body ([0045], ll. 11 – 13) and the main switch is in the ON state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by the modified Furusawa, with an indication part configured to indicate information to the user, wherein: the control part is configured to cause the indication part to indicate information when the second detection part detects that the auxiliary handle is not attached to the tool body, as taught by Zhou, with the motivation to indicate to a user when the auxiliary handle is properly attached and available for use.
Zhou does not explicitly disclose an indication part configured to indicate information to the user, wherein: the control part is configured to cause the indication part to indicate information when the main switch is in the ON state.
However, Nagasaka teaches an indication part (19, fig. 1) configured to indicate information to the user, wherein: the control part (13c, fig. 5) is configured to cause the indication part (19 – best shown in fig. 5) to indicate information when the main switch (13, fig. 1) is in the ON state ([0051], ll. 4 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held impact tool, as disclosed by the modified Furusawa, with an indication part configured to indicate information to the user, wherein: the control part is configured to cause the indication part to indicate information when the main switch is in the ON state, as taught by Nagasaka, with the motivation to indicate to a user when the main switch is in the ON position and the hand-held impact tool is available for use.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731 
2 July 2022 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731